Title: To Thomas Jefferson from Richard Cutts, 21 February 1805
From: Cutts, Richard
To: Jefferson, Thomas


                  
                     Thursday Feby 21. 1805
                  
                  Rd. Cutts presents his compliments to the President of the U.S. and sincerely regrets the misfortune that has attended the two sheets of glass ordered by him. R. Cutts has written, this day to his Friends in Boston ordering two sheets more, particularly requesting that they would attend to the packing, as directed in the extract of a Letter from James Dinsmore, to put the glass on board the first Vessel bound to Richmond, to convey the glass from the Glass House by hand or Water (which is convenient) to the Vessel, & to see that the same is safely stowed on board—R. Cutts hopes the President will not consider the application as Troublesome, but rather a pleasure—
               